Citation Nr: 0903513	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-18 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date for an award of service 
connection for bilateral hearing loss, prior to July 20, 
2005.

2.  Entitlement to an effective date for an award of service 
connection for tinnitus, prior to July 20, 2005.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Regional Office (RO) that granted service connection for 
bilateral hearing loss and tinnitus.  A 20 percent evaluation 
was assigned for bilateral hearing loss, and a 10 percent 
rating was assigned for tinnitus.  Each of these evaluations 
was effective July 20, 2005.  The veteran has disagreed with 
the effective date of the awards.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
bilateral hearing loss was received on July 20, 2005, more 
than one year following his separation from service.

2.  By rating action dated in December 2005, the RO granted 
service connection for bilateral hearing loss and tinnitus.  
The grant of service connection was effective July 20, 2005.


CONCLUSION OF LAW

1.  The criteria for an effective date for an award of 
service connection for bilateral hearing loss, prior to July 
20, 2005, have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2) (2008).

2.  The criteria for an effective date for an award of 
service connection for tinnitus, prior to July 20, 2005, have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(b)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  However, there are some claims to which 
VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes 
that no further action is necessary under the VCAA, since all 
evidence needed to adjudicate the claim is of record.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) ; 
38 C.F.R. § 3.151.

The facts in this case are not in dispute.  The veteran's 
original claim for service connection for hearing loss was 
received on July 20, 2005.  The claim did not specifically 
mention tinnitus, but such was noted on his VA examination in 
November 2005 with an opinion linking it to service.  
Therefore, the RO adjudicated that issue as well.  In 
awarding service connection, the RO assigned an effective 
date for both disabilities based on the date of receipt of 
the original claim for service connection, that is, July 20, 
2005.  The veteran does not contend and the evidence does not 
show that he filed a claim for service connection prior to 
that date.

The veteran argues that an earlier effective date is 
warranted.  He asserts that he was not informed that he could 
file a claim for benefits by the military or the VA, and that 
he experienced problems with his hearing since his discharge 
from service.  

As noted above, the law is quite clear that when a claim for 
service connection is initially filed more than one year 
following the veteran's separation from service, the 
effective date will be the date of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(emphasis added).  

The Board acknowledges that the veteran has submitted 
audiograms from his employer that show a bilateral hearing 
loss as early as 1987.  These records were not submitted 
until he filed his claim in 2005.  The Board points out, 
however, that the provisions of 38 C.F.R. § 3.157(b) (2008), 
which apply to certain forms of medical evidence that can be 
construed as an informal claim, are inapplicable in this case 
since the veteran's claim was an original claim for service 
connection.  See Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992) (" § 3.157(b) . . . provides that the date of an 
outpatient or hospital examination or admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of an informal claim for increased benefits, or an 
informal claim to reopen, with respect to disabilities for 
which service connection has been granted").  In any event, 
records from a private medical provider would only allow an 
effective date to be the date of receipt of such records, and 
in this case, the private audiograms were received on July 
20, 2005.  Accordingly, there is no basis in the record for 
an effective date for an award of service connection for 
bilateral hearing loss or tinnitus prior to July 20, 2005.

The Board also acknowledges the veteran's contention that he 
was never informed he could file a claim for compensation.  
However, failure to provide outreach services on how to file 
a claim cannot serve as a basis for assigning an effective 
date earlier than the date of receipt of the claim.  In this 
regard, the Court of Appeals for the Federal Circuit has held 
that "nothing in [38 U.S.C.A. § 5102 or 7722(d)] indicates, 
or even suggests, that the Secretary's failure to provide 
assistance to a claimant justifies ignoring the unequivocal 
command in 38 U.S.C. 
§ 5110(a) that the effective date of benefits cannot be 
earlier than the filing of an application therefor").  

In summary, the veteran filed his original claim for service 
connection for hearing loss and (by inference) tinnitus on 
July 20, 2005, more than one year after his discharge from 
service.  While the Board is sympathetic to the veteran's 
contentions, there is no basis in law to permit an effective 
date earlier than the one assigned, and the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(Where the law and not the evidence is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.).




	(CONTINUED ON NEXT PAGE)





ORDER

An effective date for an award of service connection for 
bilateral hearing loss, prior to July 20, 2005, is denied.

An effective date for an award of service connection for 
tinnitus, prior to July 20, 2005, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


